Exhibit 10.1 Execution Copy EXECUTIVE EMPLOYMENT AGREEMENT THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “ Agreement ”) is made between Nuvectra Corporation, a Delaware corporation (the “ Company ” or “ Nuvectra ”), and Scott F. Drees (“ Executive ”). In consideration of the below mutual covenants and other good and valuable consideration, the parties agree as follows: 1. Employment Period . The Company shall employ Executive, and Executive hereby accepts employment with the Company, upon the terms and conditions set forth in this Agreement effective as of March 7, 2016 (the “ Effective Date ”) and until the third anniversary of the Effective Date (the “ Term ”). Thereafter, unless written notification is given at least ninety (90) days before the expiration of the Term or any subsequent renewal term, this Agreement will automatically renew for successive one-year periods (each, a “ Renewal Term ”). Notwithstanding the foregoing, Executive’s employment hereunder may be earlier terminated in accordance with Section 4.1 below. The period of time between the Effective Date and the termination of Executive’s employment hereunder shall be referred to herein as the “ Employment Period .” For the avoidance of doubt, subject to the terms and provisions of this Agreement, including Section 4 below, the Employment Period may be terminated by either the Company or Executive at will. 2. Position and Duties . During the Employment Period, Executive shall serve as the Chief Executive Officer (“
